          Case 1:20-cv-00427-BLW Document 63 Filed 06/09/21 Page 1 of 2




C r a ig H. Dur ham
F ER GU S O N DU R HA M , PLLC
2 2 3 N. 6 t h S t r e et , Suit e 325
Bo ise , I daho 83702
T: (2 0 8 ) 724-2617
F : (2 0 8 ) 906-8663
chd@fe r g uso ndur h am.co m

                     IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF IDAHO


 GERALD ANGELO BARCELLA,

                                                Case No. 1:20-CV-427-BLW
                       Plaintiff,


     v.                                         NOTICE OF WITHDRAWAL OF
                                                MOTION FOR LEAVE TO FILE
 CORIZON MEDICAL, et al.,
                                                AN AMENDED COMPLAINT

                       Defendants.


       Plaintiff Gerald Barcella, through his counsel, withdraws his Motion for Leave to

File Amended Complaint (Dkt. 62), without prejudice. The parties have reached an

agreement to settle this case in principle. One condition of that agreement is that

Barcella withdraw his Amended Complaint. Should the agreement not be finalized,

Barcella reserves the right to refile the Motion and Amended Complaint.

       Submitted on this 9th day of June 2021.


                                                 /s/Craig H. Durham
                                                 Attorney for Plaintiff

                                            1
         Case 1:20-cv-00427-BLW Document 63 Filed 06/09/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 9th day of June 2021, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or

counsel to be served by electronic means, as more fully reflected on the Notice of

Electronic Filing:




       Dylan Eaton
       deaton@parsonsbehle.com
       Andrew Alder
       aalder@parsonsbehle.com
       Attorneys for Corizon Defendants

       Robert Berry
       robert.berry@ag.idaho.gov
       Attorney for IDOC Defendants



                                                /s/Craig H. Durham




                                            2
